DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 11/29/2021.  
Claims 1, 9 and 19 have been amended.  

Response to Arguments



Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
With respect to incorporating of claims 8 and 18 into claims 1 and 9, the totality of claims 8 and 18 have not been incorporated into claims 1 and 9 and accordingly, are met in Steer.  (Fig. 6)

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al (EP 2278352 which correspond to US 8,519,889 hereinafter, Steer) in view of Zhang et al (US 2014/0213193 hereinafter, Zhang).
As to claim 1, Steer et al teaches a network system (see figure 1) comprising:
a network server (see figure 1: "Network Server 233”)]
a plurality of gateway hosts coupled to the network server (see figure 1: "Access Point 200" and "Access Point 220") and each comprising a sectorized antenna (see [0087]: "the antennas of the access points 200 and 220 are configured to incorporate multi-beam antenna patterns") and each comprising a gateway area (the coverage area of each access point corresponds to the gateway area);
an overlapping gateway grid comprising a plurality of gateway areas (see figure 1, the coverage areas of access points 200 and 220 are overlapping), each gateway area including sectors (see figure 1 in combination with [0087]-[0089],[0093]-[0094], an area covered by the two beams 202 and 204 of access point 200 and represented by the bearing angle 0B1 , and an area covered by the two beams 222 and 224 of access point 220 and represented by the bearing angle 0B2, are considered to correspond to said sectors in the wording of the claim);
a plurality of endpoints (see figure 1 in combination with [0118]: "For illustrative purposes, only a single wireless terminal and two access points are shown in FIG. 1. More generally, embodiments of the present invention may be implemented for tracking any number of wireless terminals"), each sending and receiving communication signals to and from at least two gateway hosts;  (see figures 3 and 4)

wherein each sectorized antenna includes at least three discrete sectors.  (Fig. 6 [13])
Steer et al fails to teach each comprising an oscillator calibrated with a clocking frequency.  Zhang et al teaches each comprising an oscillator calibrated with a clocking frequency (paragraph 20).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Zhang et al into the system of Steer et al in order to determine accurate ranging measurements between communication devices.
	As to claims 2, 13, 14, Steer et al teaches the architecture of the gateway grid of the network system are already disclosed by D1 (see figure 1).

	Regarding claims 8 and 18, Steer in view of Zhang teaches wherein each sectorized antenna (Steer Fig. 6 [13]) includes three discrete sectors such that each sector transmits and receives over approximately a 120 degree radius form the antenna in each gateway area.  (Steer Fig. 6 [13] and Col. 23 lines 8-30)
	As to claims and 17, Steer et al teaches the relating to determining the location of the target endpoint using two gateways only is already disclosed by D1 (see figure 1 and [0095]).
As to claims 6 and 10, Steer et al teaches the relating to storing the location coordinates of each gateway host are also disclosed by D1 (see [0113]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steer et al.
As to claim 9, Steer et al teaches a method of determining the location of a target endpoint in a network system (see [0001]: "The invention relates to wireless 
sending a first communication signal from a first sectorized antenna of a first gateway host to the target endpoint (see figure 3, step 300 and [0140]);
receiving the first communication signal at the target endpoint (see figure 4, step 400 and [0147]) and sending a second communication signal from the target endpoint to the first sectorized antenna, the second communication signal including a first indication of time-of-flight of the first or second communication signal between the target endpoint and the first sectorized antenna (see figure 3, step 302, and [0141] in combination with [0094]-[0095], [0101]);
sending a third communication signal from a second sectorized antenna of a second gateway host to the target endpoint (see figure 3, step 300 and [0140]);
receiving the third communication signal at the target endpoint (see figure 4, step 404 and [0149]) and sending a fourth communication signal from the target endpoint to the second sectorized antenna, the fourth communication signal including a second indication of time-of-flight of the third or fourth communication signal between the target endpoint and the second sectorized antenna (see figure 3, step 302, and [0141] in combination with [0094]-[0095], [0101]);
determining the location of the target endpoint by calculating the distance between the target endpoint and the first sectorized antenna using the first indication of time-of-flight and the distance between the target endpoint and the second sectorized antenna using the second indication of time-of-flight (see [0045]-[0046] in combination with [0101]);


Allowable Subject Matter
Claim 19 is allowed. 
As to claim 19, the prior art fails to teach the distance between the target endpoint and the first sectorized antenna is calculated using: De-g = (tree - to - d t)/2 * lm/3.34ns, where De-g is the distance between the target endpoint and the first sectorized antenna, where tree is the time when the second communication signal is received from the target endpoint by the first sectorized antenna, where to is the time when the first communication signal is sent by the first sectorized antenna to the target endpoint, where ttof is the time-of-flight for the first communication signal from the first sectorized antenna to the target endpoint, and where d t is the period of time from when the target endpoint receives the first communication signal until it sends the second communication signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646